Gilbert, J.:
When the jurors were polled one of them responded that he was not satisfied with the verdict. The court asked the juror if he had not agreed to the verdict, and the juror responded that he had. The defendant’s counsel objected to the entry of the verdict, the court overruled the objection and the defendant’s counsel excepted. Whereupon the court directed the verdict to be entered. That direction was clearly erroneous. The jury should have been sent back for further deliberation. The right of a juror to dissent from *182a verdict to which he had before agreed, is not lost until the verdict has been recorded. Any expression of dissent before that has been done, destroys the unanimity which is essential to make a verdict valid. (Labar v. Koplin, 4 Coms., 550, and cases there cited; 3 Waite’s Pr., 192.)
This error being decisive it is unnecessary to consider the other questions presented.
The judgment and order must be reversed and a new trial granted, with costs to abide the event.
Barnard, P. J., concurred; Dykman, J., not sitting.
Judgment and order denying new trial reversed and new trial granted, costs to abide event.